DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the limitation “the substrate” lacks proper antecedent basis, since only a first substrate and a second substrate have been previously introduced. For this reason, the limitation is interpreted to mean “the first substrate or the second substrate”.
Claims 12-20 are rejected by virtue of their dependence on rejected claim 11. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Publication No.: US 2020/0089025 A1 of record) in view of Jung et al (US Publication No.: US 2017/0337897 A1, “Jung”). 
Regarding Claim 1, Li discloses a liquid-crystal device (Figures 1-2) comprising:
A liquid-crystal module (Figure 2A; Paragraph 0043); and
A driving device providing a control signal to the liquid-crystal module to control transmittance of the liquid-crystal module (Figure 3B, driving device 304; Paragraph 0061) and comprising:
A substrate (Figure 3B, substrate 304);
A sensing circuit formed on the substrate and comprising a touch circuit (Paragraphs 0061-0064 disclose a sensing circuit connected to the photovoltaic device 306; Paragraph 0067 discloses the use of a sensing circuit comprising a touch pad);
A control circuit generating the control signal (Paragraph 0061); and
A photovoltaic device supplying power to the control circuit (Figure 3B, photovoltaic device 306; Paragraph 0061),
Wherein the control circuit and the photovoltaic device are located on the substrate (Paragraph 0061; Figure 3B).
Li fails to disclose that the control circuit generates a control signal according to a number of times that the touch circuit is touched.
However, Jung discloses a similar device where a control circuit generates a control signal according to a number of times that the touch circuit is touched (Jung, Paragraph 0160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control circuit as disclosed by Li to generate a control signal based on the number of times that the touch circuit is touched as disclosed by Jung. One would have been motivated to do so for the purpose of achieving a sense of control and immersion for the user (Jung, Paragraph 0161). 

Regarding Claim 6, Li discloses a pair of sunglasses (Figures 1-2), comprising:
A liquid-crystal device (Figures 1-2) comprising:
A liquid-crystal module (Figure 2A; Paragraph 0043); and

A substrate (Figure 3B, substrate 304);
A sensing circuit formed on the substrate and comprising a touch circuit (Paragraphs 0061-0064 disclose a sensing circuit connected to the photovoltaic device 306; Paragraph 0067 discloses the use of a sensing circuit comprising a touch pad);
A control circuit generating the control signal (Paragraph 0061); and
A photovoltaic device supplying power to the control circuit (Figure 3B, photovoltaic device 306; Paragraph 0061),
Wherein the control circuit and the photovoltaic device are located on the substrate (Paragraph 0061; Figure 3B), and
A spectacle frame holding the liquid-crystal device (Figure 3B, spectacle frame 302).
Li fails to disclose that the control circuit generates a control signal according to a number of times that the touch circuit is touched.
However, Jung discloses a similar device where a control circuit generates a control signal according to a number of times that the touch circuit is touched (Jung, Paragraph 0160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control circuit as disclosed by Li to generate a control signal based on the number of times that the touch circuit is touched as disclosed by Jung. One would have been motivated to do so for the purpose of achieving a sense of control and immersion for the user (Jung, Paragraph 0161). 

Regarding Claim 7, Li in view of Jung discloses the sunglasses as claimed in claim 6, further comprising: a spectacle rim disposed between the liquid-crystal module and the spectacle frame and having a first side and a second side opposite to the first side (Figure 3A, as annotated below), wherein
The liquid-crystal module is located in the first side of the spectacle rim (Figure 3A, liquid-crystal module 104a is located in the first side of the spectacle rim, as annotated below), and
The control circuit is located in the second side of the spectacle rim (Figure 3A, control circuit 302 is located in the second side of the spectacle rim, as annotated below; Paragraph 0061). 

    PNG
    media_image1.png
    576
    637
    media_image1.png
    Greyscale


Regarding Claim 8, Li in view of Jung discloses the sunglasses as claimed in claim 7, wherein the photovoltaic device is located on the spectacle frame (Figure 3B, photovoltaic device 306 is located on the spectacle frame 102).

Regarding Claim 9, Li in view of Jung discloses the sunglasses as claimed in claim 6, wherein the driving device is located on the spectacle frame (Figure 3B, driving device 304 is located on the spectacle frame 102; Paragraph 0061). 

Regarding Claim 10, Li in view of Jung discloses the sunglasses as claimed in claim 6, wherein the photovoltaic device detects intensity of an external light to generate a detection result, and the control circuit controls the transmittance of the liquid-crystal module according to the detection result (Figure 3B; Paragraphs 0061-0064). 


A liquid-crystal module (Figure 2B) comprising a first substrate, a second substrate, and a liquid-crystal layer, wherein the liquid-crystal layer is enclosed between the first substrate and the second substrate (Figure 2B, first substrate 250 or 252, second substrate the other of 250 or 252, liquid-crystal layer 240; Paragraph 0050);
A sensing circuit formed on the first substrate or the second substrate and comprising a touch circuit (Paragraphs 0061-0064 disclose a sensing circuit connected to the photovoltaic device 306; Paragraph 0067 discloses the use of a sensing circuit comprising a touch pad);
A control circuit controlling transmittance of the liquid-crystal module (Figure 3D, control circuit 304; Paragraph 0061); and 
A photovoltaic device supplied power to the control circuit (Figure 3D, photovoltaic device 306; Paragraph 0061), wherein
The control circuit is disposed on one of the first substrate and the second substrate, and the photovoltaic device is disposed on one of the first substrate and the second substrate (Figure 3D, control circuit 304 and photovoltaic device 306 must be disposed on either first substrate 250 or second substrate 252, since they are disposed directly on lens assembly 104 which comprises the liquid-crystal cell; Paragraph 0065). 
Li fails to disclose that the control circuit generates a control signal according to a number of times that the touch circuit is touched.
However, Jung discloses a similar device where a control circuit generates a control signal according to a number of times that the touch circuit is touched (Jung, Paragraph 0160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control circuit as disclosed by Li to generate a control signal based on the number of times that the touch circuit is touched as disclosed by Jung. One would have been motivated to do so for the purpose of achieving a sense of control and immersion for the user (Jung, Paragraph 0161). 

Regarding Claim 12, Li in view of Jung discloses the liquid-crystal device as claimed in claim 11, wherein the control circuit is disposed on the first substrate, and the photovoltaic device is disposed on 

Regarding Claim 16, Li in view of Jung discloses the liquid-crystal device in claim 11, further comprising: a spectacle frame holding the liquid-crystal device (Figure 3A, spectacle frame 102).

Regarding Claim 17, Li in view of Jung discloses the liquid-crystal device as claimed in claim 16, further comprising: a spectacle rim disposed between the liquid-crystal module and the spectacle frame and having a first side and a second side opposite to the first side (Figure 3A, as annotated below), wherein
The liquid-crystal module is located in the first side of the spectacle rim (Figure 3A, liquid-crystal module 104a is located in the first side of the spectacle rim, as annotated below), and
The control circuit is located in the second side of the spectacle rim (Figure 3A, control circuit 302 is located in the second side of the spectacle rim, as annotated below; Paragraph 0061). 

    PNG
    media_image1.png
    576
    637
    media_image1.png
    Greyscale

Regarding Claim 18, Li in view of Jung discloses the liquid-crystal device as claimed in claim 17, wherein the photovoltaic device is located on the spectacle frame (Figure 3B, photovoltaic device 306 is located on the spectacle frame 102).

Regarding Claim 19, Li in view of Jung discloses the liquid-crystal device as claimed in claim 16, wherein the driving device is located on the spectacle frame (Figure 3B, driving device 304 is located on the spectacle frame 102; Paragraph 0061). 

Regarding Claim 20, Li in view of Jung discloses the liquid-crystal device as claimed in claim 16, wherein the photovoltaic device detects intensity of an external light to generate a detection result, and the control circuit controls the transmittance of the liquid-crystal module according to the detection result (Figure 3B; Paragraphs 0061-0064). 

Claims 3-5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Jung in further view of Wang (US Publication No.: US 2018/0324177 A1 of record). 
Regarding Claim 3, Li in view of Jung discloses the liquid-crystal device as claimed in claim 1.
Li fails to disclose that the control circuit comprises a plurality of transistors which are formed on the substrate.
However, Wang discloses a similar device where the control circuit comprises a plurality of transistors which are formed on the substrate (Wang, Paragraphs 0107-0111; Figure 7, substrate 56, control circuit 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control circuit as disclosed by Li to include transistors as disclosed by Wang. One would have been motivated to do so for the purpose of selectively varying the balance of colors transmitted through the lens thereby controlling transparent and light intensity (Wang, Paragraph 0110). 

Regarding Claim 4, Li in view of Jung discloses the liquid-crystal device as claimed in claim 1.
Li fails to disclose that the photovoltaic device comprises a plurality of thin-film photovoltaic elements, and the thin-film photovoltaic elements are formed on the control circuit.
However, Wang discloses a similar liquid-crystal device where the photovoltaic device comprises a plurality of thin-film photovoltaic elements, and the thin-film photovoltaic elements are formed on the control circuit (Wang, Figure 7, photovoltaic device 54; Paragraphs 0107-0111 discloses a control circuit and a photovoltaic device comprising a plurality of thin-film photovoltaic elements disposed on it). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the photovoltaic device as disclosed by Li to include thin-film photovoltaic elements as disclosed by Wang. One would have been motivated to do so for the purpose of selectively varying the balance of colors transmitted through the lens thereby controlling transparent and light intensity (Wang, Paragraph 0110). 

Regarding Claim 5, Li in view of Jung discloses the liquid-crystal device as claimed in claim 1.
Li fails to disclose that the substrate is a flexible substrate or a transparent substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Li to be a transparent substrate as disclosed by Wang. One would have been motivated to do so for the purpose of transmitting and attenuating light via the substrate (Wang, Paragraph 0108). 

Regarding Claim 13, Li in view of Jung discloses the liquid-crystal device claims in claim 12, wherein the sensing circuit and the photovoltaic device are disposed on the second substrate (Paragraphs 0061-0064 disclose that the sensing circuit is integrated within the photovoltaic device 306, where in Figure 3D the photovoltaic device 306 is disposed the entirety of the liquid crystal cell 104, and so must be disposed on the second substrate as well). 
Li fails to disclose that the sensing circuit is formed by a thin-film process.
However, Wang discloses a similar display where the sensing circuit is formed by a thin-film process (Wang, Figure 7, photovoltaic device 54; Paragraphs 0107-0111 discloses a photovoltaic device having a sensing function comprising a plurality of thin-film elements disposed on it). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensing circuit as disclosed by Li to include thin-film elements as disclosed by Wang. One would have been motivated to do so for the purpose of selectively varying the balance of colors transmitted through the lens thereby controlling transparent and light intensity (Wang, Paragraph 0110). 

Regarding Claim 14, Li in view of Jung discloses the liquid-crystal device as claimed in claim 12.
Li fails to disclose that the sensing circuit is formed by a thin-film process, wherein the sensing circuit and the control circuit are disposed on the first substrate.
However, Wang discloses a similar device comprising a sensing circuit formed by a thin-film process, wherein the sensing circuit and the control circuit are disposed on the first substrate (Wang, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensing circuit as disclosed by Li to include thin-film elements as disclosed by Wang. One would have been motivated to do so for the purpose of selectively varying the balance of colors transmitted through the lens thereby controlling transparent and light intensity (Wang, Paragraph 0110). 

Regarding Claim 15, Li in view of Jung discloses the liquid-crystal device as claimed in claim 11.
Li fails to disclose that the photovoltaic device comprises a plurality of thin-film photovoltaic elements.
However, Wang discloses a similar device where the photovoltaic device comprises a plurality of thin-film photovoltaic elements (Wang, Figure 7, photovoltaic device 54; Paragraphs 0107-0111 discloses a photovoltaic device comprising a plurality of thin-film photovoltaic elements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the photovoltaic device as disclosed by Li to include thin-film photovoltaic elements as disclosed by Wang. One would have been motivated to do so for the purpose of selectively varying the balance of colors transmitted through the lens thereby controlling transparent and light intensity (Wang, Paragraph 0110). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Jung in further view of Twaddell (US Publication No.: US 2021/0068238 A1). 
Regarding Claim 21, Li in view of Jung discloses the liquid-crystal device as claimed in claim 1, wherein the control circuit comprises a conversion circuit converting the adjustment voltage to generate the control signal (Li, Paragraph 0061), wherein the photovoltaic device supplies the output voltage (Li, Paragraph 0061).
Li fails to disclose that the control circuit comprises a counting circuit adjusting a counting value according to the number of times that the touch circuit is touched; a voltage division circuit adjusting an output voltage to generate an adjustment voltage according to the counting value.
However, Twaddell discloses a similar device where the control circuit comprises a counting circuit adjusting a counting value according to the number of times that the touch circuit is touched (Twaddell, Paragraphs 0085-0086); a voltage division circuit adjusting an output voltage to generate an adjustment voltage according to the counting value (Twaddell, Paragraph 0086). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control circuit as disclosed by Li to include particular circuits as disclosed by Twaddell. One would have been motivated to do so for the purpose of allowing a user to control the dimming of light (Twaddell, Paragraph 0063). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871